DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JAPAN on December 21, 2020. It is noted, however, that applicant has not filed a certified copy of the JP2020-211166 application as required by 37 CFR 1.55.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an image recognition unit, a display control unit, a position information acquisition unit, a storage unit and an extraction unit in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 6 describes a computer program. Further, Applicant's specification at paragraph [0061] states “The system memory 40A is a storage device used by an operating system (OS) executed by the CPU 31A. The storage device 41A is an external storage device, and stores, for example, a program for displaying a virtual reality image (AR image)”. The term “program” shall accordingly be taken to include, but not be limited to, solid-state memories, optical media, and magnetic media.  Because this language is exemplary, and not limiting, the instant claims may be directed to a computer program product stored on a computer readable medium that may comprise signals, carrier waves, or other transitory storage media, which are non-statutory forms of computer readable media. Thus, these claims may be directed to non-statutory subject matter and fails to explicitly define the scope of a computer program.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals. To overcome this rejection, the examiner suggests that any claims directed to the computer program product stored on the non-statutory computer readable media be amended such that the computer readable medium comprises only statutory forms of computer readable media; for example, recitation of a “non-transitory computer program” might overcome this rejection.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHIKAWA et al. (US 20200242813 A1) in view of Furment et al. (US 9789403 B1).
Regarding Claim 1, NISHIKAWA teaches a display system comprising (NISHIKAWA Abst: A display control method):
a display device including an image recognition unit that recognizes a NISHIKAWA [0047] The display control device 100 is configured to include an external information acquisition unit 10, a positional information acquisition unit 20, a control unit 30, a to-be-hidden region acquisition unit 40, a recognizability determination unit 50 and the like; [0049] the display control device may be used in another conveyance provided with the camera 1, the sensor 2, the navigation device 3 and the display device 4. Further, if a mobile terminal includes the display control device 100, the camera 1, the sensor 2, the navigation device 3 and the display device 4, the display control device can be used during walking without being brought into a vehicle), 
NISHIKAWA does not but Furment teaches recognizes a person image (Furment col1, ll45-48: algorithmically detecting a face within the modified images; and tracking the detected face within the modified images to preview face images in real time overlaid on the game environment).
NISHIKAWA in view of Christensen further teaches
a display control unit configured to superimpose a decoration image on the person image and generate an augmented reality image in which the person image that has been decorated is superimposed on scenery of a real world (NISHIKAWA [0002] AR (Augmented Reality) display systems are in widespread use, which are equipped in vehicles or the like, and display a virtual object such as a navigation arrow or the like to be superimposed on real scenery; [0065] On the basis of a relationship between the current position of the user and the superimposing position of the virtual object, the control unit 30 adjusts the position, size, etc. of the virtual object visually recognized through a display screen of the display device 4 so that the virtual object is superimposed at the superimposing position of the virtual object when the user views the virtual object together with the real scenery), 
a display unit configured to display the augmented reality image (NISHIKAWA FIG1.4: display device; [0068] each frame shape as shown in FIG. 4. In this case, the superimposing-position information of the virtual object is information about the position where the frame shape is superimposed on the real scenery), and
a position information acquisition unit that acquires a position of the position information acquisition unit (NISHIKAWA FIG1.20: positional information acquisition unit; [0086] On the basis of the external information acquired from the external information acquisition unit 10, the positional information acquired from the positional information acquisition unit 20); and
a server configured to communicate with the display device (NISHIKAWA [0048] The display control device 100 is connected to a camera 1, a sensor 2, a navigation device 3, and a display device), the server including 
a storage unit in which a plurality of kinds of the decoration images is stored (NISHIKAWA [0109] With respect to the case where one virtual object is divided into multiple regions, importance degrees of these respective regions are stored in the importance degree storage unit 60), and 
an extraction unit that extracts, from the storage unit, the decoration image based on the position acquired by the position information acquisition unit, as the decoration image to be superimposed on the person image (NISHIKAWA [0057] The external information acquisition unit 10 generates the external information indicating a position, a size, etc. of the real object existing in the real scenery, by analyzing, for example, image data of the real scenery acquired from the camera 1; [0062] On the basis of the external information acquired from the external information acquisition unit 10, the positional information acquired from the positional information acquisition unit 20, the functions to be provided to the user (navigation, highlighting of a real object, etc.) and the like, the control unit 30 generates image information of a virtual object and superimposing-position information of the virtual object). 
Furment discloses a method for real time processing of images providing a real time preview of face images for interaction with a game environment, thus, is an analogous to the present patent application. 
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified NISHIKAWA to incorporate the teachings of Furment, and apply the face images detecting and modification method, as taught by Furment into the display control device according to the present invention controls a display device that superimposes a virtual object on real scenery.
Doing so would able to visually include the user, more particularly the user's face, and to visually include images of a real world environment from a user's perspective, for active participation and interaction during a game.

Regarding Claim 2, NISHIKAWA in view of Furment teaches the display system according to claim 1, and further teaches wherein:
the display device is disposed in a facility configured based on a specific theme (NISHIKAWA [0048] The display control device 100 is, for example, a device equipped in a vehicle or a mobile terminal to be brought into a vehicle while being carried by a passenger. The mobile terminal is, for example, a portable navigation device, a tablet PC or a smartphone; [0171] such a region that is placed on a road viewable by the user through the screen among the roads related to the navigating route and that is not interrupted by a real object, is provided as the region suitable for virtual object display); and
in the storage unit, a character image defined as a character in the facility is stored as the decoration image (Furment col14, ll47-55: the algorithmically recognized object 112 is an advertising billboard, the recognition of which displays one or more corresponding graphics, for example an avatar graphic 109, retrieved from the mobile computing device's memory, or may be retrieved from one or more host processors or in one or more network servers. The retrieved avatar graphic 109, displayed attached to the face images 102, may be partially overlaid on the images of the real world environment 107). The same motivation as Claim 1 applies here.

Regarding Claim 3, NISHIKAWA in view of Furment teaches the display system according to claim 2, and further teaches wherein:
an identifier that is imageable is displayed on a device in the facility (Furment col8, ll9-13: the user may reasonably adjust their own body positioning or head positioning relative to the mobile computing device 200 and more specifically the front camera 101 and the front image sensor 209 for a consistent real time capture of the user's face);
the display device includes an imager configured to capture an image of an inside of the facility (NISHIKAWA [0057] The external information acquisition unit 10 generates the external information indicating a position, a size, etc. of the real object existing in the real scenery, by analyzing, for example, image data of the real scenery acquired from the camera 1); and
when the image recognition unit recognizes the identifier in an in-facility captured image captured by the imager, the display control unit sets an image area including the identifier as a superimposed area of the person image that has been decorated (NISHIKAWA [0057] [0068] When the user uses the function of highlighting a nearby vehicle or a nearby pedestrian, the image information of the virtual object indicates, for example, each frame shape as shown in FIG. 4. In this case, the superimposing-position information of the virtual object is information about the position where the frame shape is superimposed on the real scenery. In the information about that position, information of position with respect to each of the vertical direction, horizontal direction, and depth direction is included). The same motivation as Claim 1 applies here.

Regarding Claim 5, NISHIKAWA in view of Furment teaches a display device comprising (NISHIKAWA Abst: A display control method; [0001] The present invention relates to a display control device, a display control method and a display system).
The metes and bounds of the rest of the limitations of the machine claim substantially correspond to the system claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 6, NISHIKAWA in view of Furment teaches a program that causes a computer to function as (NISHIKAWA Abst: A display control method; [0195] The processing circuit may be a processing circuit 103 as dedicated hardware, and may be a processor 102 which executes programs stored in a memory 101).
The metes and bounds of the rest of the limitations of the machine claim substantially correspond to the system claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

4.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHIKAWA et al. (US 20200242813 A1) in view of Furment et al. (US 9789403 B1) further in view of SINGH et al. (US 20160321470 A1).
Regarding Claim 4, NISHIKAWA in view of Furment teaches the display system according to claim 3, but does not teach the claimed limitation therein.
However, SINGH discloses a method and system for masking personally identifiable elements in a captured multimedia content and communicating through an integrated messaging system, thus, is an analogous to the present patent application. SINGH teaches further comprising:
a first caller configured to make a call in the facility; and a second caller configured to make a call with the first caller at the remote location (SINGH [0011] The primary object of the embodiments herein is to develop a messaging application that allows users to communicate electronically and share multimedia content while maintaining privacy and anonymity by masking personally identifiable elements such as such as faces, body parts, voice, location data, audio and the like in multimedia content). 
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified NISHIKAWA to incorporate the teachings of SINGH, and apply the messaging service that enables a plurality of users to transmit and receive the messages from each other, as taught by SINGH into the display control device according to the present invention controls a display device that superimposes a virtual object on real scenery.
Doing so would allow the user to communicate electronically while maintaining anonymity and privacy by masking the personally identifiable elements in a multimedia content that is exchanged.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2611